Exhibit 10.4

 

000951

NUMBER: TWO HUNDRED AND SIXTY-NINE (269). BANK CREDIT. In the city of Guatemala,
on December six, nineteen hundred and nineteen (12/06/2019), before me: LUIS
AUGUSTO ZELAYA ESTRADE, Notary, appear: On the one hand, Engineer LUIS ROLANDO
LARA GROJEC, who declares that he is             years old,           ,
Guatemalan, Mechanical Engineer, of this domicile, a person of my previous
acquaintance, and who appears in his capacity as MANGER AND EX OFFICIO
REPRESENTATIVE of BANCO INDUSTRIAL, SOCIEDAD ANÓNIMA, capacity he certifies with
the Notarial deed containing his appointment, dated April twenty-nine, nineteen
hundred and ninety-eight, authorized in this city by the Notary Anabella
Mansilla Arévalo, who is registered in the General Registry of Commerce of the
Republic, under registration number one hundred and thirty-nine thousand, eight
hundred and thirty-two (139832), folio: one hundred and sixty (160), of book
seventy-four (74) of Commercial Auxiliaries, and that in the course of this
instrument may be simply referred to as “Bank” or “The Creditor”. And, on the
other hand, Mr. SERGIO ENRIQUE CUEVAS PENEDO, who declares to be          years
old,         , Guatemalan, Industrial Mechanical Engineer, of this domicile,
who, given that he is not a person of my previous acquaintance, identifies
himself with Personal Identification Document –DPI for its initials in
Spanish—single identification code              

                                                                                                                                 
 (                       ), issued by the National Registry of Individuals
(RENAP for its initials in Spanish), Republic of Guatemala, Central America,
appearing in his capacity as SPECIAL LEGAL REPRESENTATIVE WITH AUTHORIZATION of
the entity known as PRICESMART (GUATEMALA), SOCIEDAD ANONIMA, capacity which he
certifies with the first certified copy of public deed number one hundred and
forty-seven (147), authorized in this city, on October five, two thousand and
sixteen (10/05/2016), by the Notary Liliana Yolanda Sánchez Mack, which is duly
registered in the Electronic Registry of Powers of Attorney of the General
Office of Notarial Records, registration number one of power of attorney number
three hundred and eighty-three thousand, five hundred and eighty-six dash E
(383586-E), dated October ten, two thousand and sixteen (10/10/2016), and
registered in the General Registry of Commerce of the Republic under
registration number six hundred and sixty-seven thousand, three hundred and
ninety-seven (667397), folio: five hundred and six (506) of book: ninety-two
(92) of Mandates, dated October fourteen, two thousand and sixteen (10/14/2016)
and, in addition to the powers expressed in the special power of attorney with
representation pertaining to Sergio Enrique Cuevas Penedo, he is duly authorized
by the corporation that he represents to  sign this agreement, as certified with
the notarial deed authorized in this city, dated November twenty-nine, two
thousand and nineteen (11/29/2019) by the Notary Liliana Yolanda Sánchez Mack,
which is literally transcribed un the single point of deed number eighty (80),
contained in folio zero zero eighteen (0018), of the book of minutes of the
meetings of the Board of Directors, documented in the Board Meeting of the
commercial entity known as PRICESMART (GUATEMALA), SOCIEDAD ANONIMA, dated
November twenty-nine, two thousand and nineteen, in which he was authorized and
approved to enter into this agreement and sign the documents required by the
Bank, entity that throughout the course of this instrument may be simply and
indistinctly referred to as “THE DEBTOR” and/or “The Owner”, as applicable. I
attest: To be acquainted with the first of the appearing parties and not with
the other appearing party who identifies himself with the before mentioned
identification number, to have had at sight all the identified documents,
especially those certifying the representations to be exercised, which broadly
suffice according to Law and in my opinion, to enter into this agreement; that
the appearing parties assure me to be of the personal data provided, to be free
to exercise their



--------------------------------------------------------------------------------

 

civil rights; and that they hereby, and according to the resolution of the BOARD
OF DIRECTORS of the Bank, grant the BANK LOAN AGREEMENT contained in the
following clauses: FIRST: (REGARDING THE LOAN). The Debtor, represented as
stated above, declares that BANK INDUSTRIAL, SOCIEDAD ANONIMA, according to the
resolution identified at the end of this agreement, has granted it a Bank Loan
for the amount of ONE HUNDRED AND SIXTY MILLION QUETZALS (official currency of
the Republic of Guatemala) (Q160,000,000.00), amount of which is hereby, and as
of this moment, it acknowledges to be the outright and unconditional debtor of
and which shall be delivered as determined by the Bank Management, crediting
such in the account it holds with the Bank, depending on the conditions of
liquidity and any other conditions applicable to the Bank at the time of the
disbursement, and as long as after the signing of this instrument, no cause
arises which in the opinion of the Bank may endanger the insurability or
recoverability of this loan, after submitting: a) the first certified copy of
this deed, duly registered by the respective Property Registry, verifying the
registration of the mortgage established further on in this same instrument;
 certifying that the encumbered property has no other lien, annotation,
limitation or partitioning that can affect the rights of the Bank; b)Certificate
issued by the respective Property Registry certifying the place that the
mortgage occupies; and c) In the event of informal or formal construction on the
property, an insurance policy for the encumbered property that is satisfactory
for the BANK. Except in the event that the Bank decides, in writing, to disburse
prior to the submission of the before mentioned. The loan shall be destined to:
Debt Consolidation. SECOND: (REGARDING THE TERM AND METHOD OF PAYMENT). I. The
term of this agreement is TEN (10) YEARS, starting as of the date of this
agreement. II- The amount of the loan shall be repaid to the Bank as follows: A
grace period of Two (2) years and then through ninety-five (95) monthly
consecutive installments of: ONE MILLION SIX HUNDRED AND SEVENTY THOUSAND
QUETZALS (Q1,670,000.00) each, and a final payment for the amount of ONE MILLION
THREE HUNDRED AND FIFTY QUETZALS (q1,350,000.00) on the month following the
before stated final installment. III. “The Debtor” promises to make the first
payment or installment on the twenty-fifth month, starting as of today. V- Every
payment shall be made to the Cash department of the Bank, place which is fully
known of by the Debtor, without any need for collection, nor any request for
payment whatsoever in Quetzales, the official legal currency of Guatemala; lack
of payment of any single one of such installments shall give the Bank the right
to call in the loan and demand require the payment of the outstanding balance.
THIRD: (REGARDING INTERESTS). The parties freely, voluntarily and expressly
agree that, with regard to the outstanding balance of the loan capital which has
been referred to herein, the Debtor acknowledges and is bound to pay interests
during the first five years at a fixed rate of seven percent (7%) a year and
subsequently as of the sixth year, the Debtor acknowledges and is bound to pay
interests at a variable rate, set from time to time by the Bank and that shall
originally be of seven percent (7%) a year. The interest rate in effect in this
operation shall precisely correspond to the previously agreed on nominal
interest rate, as long as the capital repayments and interest payments are made
precisely in the manner and time set out in this document. The Debtor is
expressly bound to resort to the offices of the Bank during the last five (5)
days of each calendar month to be informed on the interest rate in effect for
such month, as per that previously accepted. Not doing this in such way will not
constitute an excuse for the nonpayment of interests, given that in such case
the Debtor accepts that it is because it has obtained the information at another
time or another manner and to possess such information. The interests earned
must be paid on a monthly basis and upon the expiration of the term of the loan.
The Debtor accepts to pay a surcharge for default interests at the



--------------------------------------------------------------------------------

 

rate set by the Bank in such case. The Debtor accepts that in the event of
nonpayment of interests on the days, in the manner and method established for
such effect, the Bank may call the loan in advance and enforce the collection of
the total balance due including the default interests. FOURTH: (ACCEPTANCE AND
OBLIGATIONS OF THE DEBTOR). The Debtor expressly accepts and is bound to the
following: a) That the Bank may charge the commissions and expenses for the
services actually provided in the delivery, account management, expenses and
modifications; b) That the Bank charge the capital, interests, surcharges,
commissions and expenses, as a full or partial payment of this loan to any open
account it may have with such Bank; and, in the event of the nonpayment of that
owed, in the already indicated manner, it hereby expressly, without any
coercion, freely and irrevocably, authorizes the Bank to freely take and/or
debit the amounts that are necessary to cover such payments and continue to
attend to the loan, from that available in any account held in its favor with
Banco Industrial, Sociedad Anónima or in the companies that are part of Grupo
Financiero Corporación BI, for which purpose it hereby holds such, as well as
its legal representatives, leaders, staff members and other employees harmless
for the above indicated actions; c) That should it have a number of obligations
or guarantees for one or several obligations in favor of the Bank or the
companies that are part of Grupo Financiero Corporación BI, it expressly waives
any right to charge for payments and irrevocably authorizes the Bank to apply
any payment made for the concept of capital, interests, surcharges for
collection and/or commissions or expenses of this loan to the release of the
obligation or lien that the Bank considers convenient; allocation that the Bank
may make in its favor and/or in favor of any of the companies that are part of
Grupo Financiero Corporación BI, regardless or the reason or number of the loan
or obligation consigned on the payment receipt issued to the creditor, in which
case the Bank or the company of Grupo Financiero Corporación BI must send the
record of the manner in which payments were ultimately applied, to the Debtor.
Additionally, the parties understand that in the event of any doubt, the
principle that the obligation or lien offering the most guarantees to the
satisfaction of the Bank, will be the last to be released; d) That the taxes
originating from this instrument, fees and expenses incurred in by the Bank as a
result of this business, shall be borne by the Debtor, including those for
out-of-court recovery, authorizing the Bank to pay or cover such, and charge
them to its account; e) This loan may be assigned or negotiated in any way,
without prior or subsequent notice or notification to “The Debtor”; f) That the
Bank provide information on this loan to legally authorized persons or entities;
g) That the Bank may freely and without limitations from “The Debtor” carry out
inspections at the site of the loan investment or of its accounting or
non-accounting records; h) To annually submit, during the one hundred and twenty
(120) days following the end of each fiscal year and when the Bank so requires:
financial statements or asset statements, as applicable to the last closing of
accounts. The non-timely submittal of the before mentioned documents or if those
submitted are unsatisfactory to the Bank in order to continue to grade the
debtors as subjects of credit, the Bank may call in the loan in advance or
require the payment of all the debit balances even by way of enforcement
procedure; i) To grant the explanatory or amendment deeds that are necessary and
promises to incorporate those obligations that are necessary to ensure the
correct handling of this loan to such and in those cases in which due to an
amendment to the laws or regulations relating to the banking industry in
Guatemala it is necessary to incorporate such amendments to this loan; j) The
Debtor shall carry out all bank operations derived from this loan through the
services provided by Banco Industrial Sociedad Anónima and shall maintain a
checking account with reasonable balances; k) The Debtor shall provide the Bank,
upon its request, with a detailed report regarding



--------------------------------------------------------------------------------

 

the condition of the encumbered property and shall immediately inform on any
alteration it may suffer with regard to its conservation, insurance and other
circumstances that may affect the rights of the Bank, and accepts that the Bank
may check the encumbered property, as many times as it considers convenient,
during working hours, by means of its inspectors and at the expense of the
Debtor; l) The Debtor is required to inform the Bank, in writing and in advance,
of the following: the decision to introduce modifications to its Articles of
Incorporation or its by-laws that can affect the strength of the company and is
prohibited, except with prior and written authorization from the Bank, to reduce
its capital or issue bonds or any other debenture representing the creation of
privileged obligations, and any change to its shareholding structure that
implies a change of control, according to the provisions regarding quorum or
majority, in the shareholders meetings and/or board of directors, in the
understanding that if this should occur, the Bank may call in the loan and
require the immediate payment of such; and m) The encumbered property may not be
sold, transferred in any way, newly encumbered or licensed for use, usufruct,
lease or fragmented without written and authentic authorization from the Bank,
and the violation of any of such prohibitions shall immediately result in the
expiration of the term of the loan. FIFTH: (REGARDING THE GUARANTEE) A) To
ensure the payment of FIFTY-EIGHT MILLION ONE HUNDRED AND SIXTY-NINE THOUSAND,
SIX HUNDRED AND EIGHTY-FIVE POINT EIGHTY-NINE QUETZALS (Q.58,169,685.89) in
capital, plus interests and costs, should such arise, “the Owner”, represented
as stated, establishes a SECOND MORTAGE in favor of the Bank on the property
which it legitimately and solely owns located at: Kilómetro veinte punto cinco,
Carretera CA guión uno a El Savador, Municipio de Fraijanes, Departamento de
Guatemala, with an area measuring twenty seven thousand nine hundred and
forty-nine  point five hundred and fifty-one square meters (27,949.551 m2),
which measures, area, boundaries and adjacencies are registered in its effective
domain registration. Such property is registered in the General Property
Registry under NUMBER: FIVE THOUSAND EIGHT HUNDRED AND FORTY-SIX (5846), FOLIO:
THREE HUNDRED AND FORTY-SIX (346), OF BOOK: THREE HUNDRED AND FIFTY-TWO E (352E)
OF GUATEMALA. With regard to the real property, warned by the undersigned Notary
in the event of any misrepresentation of the truth, the Owner, represented as
previously stated, declares: a) To be the sole and legitimate owner of the
previously identified real property; b) That the real property bears an
easement, as stated in its respective registration of ownership: c) That the
real property currently has five leases in favor of the entities Payless
Shoesource De Guatemala Limitada; Industria De Hamburguesas, Sociedad Anónima;
Oriental Town, Sociedad Anónima, Farmacias Europeas, Sociedad Anónima; and Banco
de América Central, Sociedad Anónima, which the Bank knows of; and d) That the
real property has a mortgage lien which is in First Place in favor of Banco
Industrial, Sociedad Anónima, which shall continue in force. The Owner continues
to state that except for that previously indicated, the real property provided
as collateral, as well as the fruits of such, are free of any other lien,
annotation, embargo, usufruct, use or any other limitation, that there is no
legal or administrative claim against it or against the real property, and
requests that the General Property Registrar that upon registering the herein
established mortgage it state the place that such lien occupies; that all that
pertaining to the mortgaged real property in fact and by law be included in such
mortgage.  As stated, in the event of formal or informal construction on the
property, the Debtor is required to insure the encumbered property to the
satisfaction of the Bank and with and endorsement in its favor, and must keep
this insurance in force until the full payment of the loan, by means of the
successive renewals of such insurance policy, which must be taken out at least
one (1) month prior



--------------------------------------------------------------------------------

 

to the expiration of the previous policy, whereby the Debtor accepts that in the
event that this obligation has not been fulfilled fifteen (15) days prior to the
expiration of the policy, that the Bank pay the premium and charge the amount to
the capital of this obligation, and may charge this immediately. The Owner
credits the ownership of the real property with a certificate issued by the
General Property Registry, document that the undersigned Notary has at sight at
this time. B) To ensure the payment of: ONE HUNDRED AND ONE MILLION, EIGHT
HUNDRED AND THIRTY THOUSAND THREE HUNDRED AND FOURTEEN POINT ELEVEN QUETZALS
(q101,830,314.11) in capital, interests and costs, should they arise, that are
not guaranteed with the mortgage, “The Debtor” shall personally respond for the
collection of such amount or balances of such, for which purpose the Bank may
require such through summary proceedings for collection, whether prior to,
simultaneously or after exercising the foreclosure proceedings, and may embargo
other properties that it owns. Every foreclosure of personal property shall be
carried out if the Bank so requests this on the basis of the first bid that is
presented, the appraisal of property or the amount of the loan. SIXTH:
(PRECAUTIONARY ENTRY). The grantors of this agreement hereby request, in
accordance with article one thousand one hundred and forty-nine (1149), number
five (5) of the Civil Code, Decree-law one hundred and six (106), and article
six (6), paragraph three, of Government Agreement thirty dash two thousand and
five (30-2005), Rules and Regulations of the Property Registry to the Registrar
of the General Property Registry, that in the event of any circumstance or error
making the respective final registration of this public deed not possible, but
remediable in a term of thirty days, that a PRECAUTIONARY ENTRY be granted in
accordance to that set out in the law; in the understanding that upon the final
registration, the effects of such be effective as of the date of the
precautionary entry, in accordance to law. SEVENTH: (EARLY EXPIRATION OF THE
TERM OF THE AGREEMENT). The Bank may call for the expiration of the term of the
agreement or the eventual extensions of such and require payment of the loan
balance, in any of the following events: A) Due to the nonpayment of the
expiration of a single interest payment, installment of capital and/or expenses,
fees and/or commissions set out in the agreement or its modifications. B) If the
Debtor should fail to punctually fulfill the obligations it has contractually
accepted in this instrument or its modifications, especially, but not limited
to, the annual reporting, to the satisfaction of the Bank, during the last month
of each contractual or calendar year, and when the audited asset statements or
financial statements, as may be the case, to the last closing of accounts are
required by the Bank; C) If the Debtor breaches the provisions and modifications
set by the Creditor and which it has accepted in this instrument, as well as
those corresponding in law, especially, but not limited to: I. Investing the
loan in a form or manner other than that agreed on. II. If the properties or
businesses owned by the Debtor are object of annotation, embargo, intervention
or any other limitation that, in the opinion of the Bank, could affect the
fulfillment of this obligation, as well as if such properties undergo
deterioration, depreciation or risk, in the opinion of the Bank. III. Has sold,
assigned, transferred, contributed, disposed of or in any way transferred,
without prior authorization or consent from the Bank, its fixed assets, except
in the event that the sale is carried out to replace the deteriorated assets or
those that need to be replaced due to age or depreciation and such replacement
is recorded in the financial statements. And IV. That the Debtor has refused to
collaborate with the Bank in allowing for the physical inspection of its
encumbered properties and/or the site where it should have invested the loan, or
that the result of such inspections, in the opinion of the Bank, leads to the
inference that the properties are not in good conditions, placing the Bank’s
guarantee at risk; D) Enforcement brought against the Debtor and/or the Owner of
the



--------------------------------------------------------------------------------

 

property provided as collateral for this loan; E) if the Creditor should have
any news, report, communication or in any other way should learn that the Debtor
has become insolvent in regards to payment to its vendors or other creditors, or
that in the opinion of the Bank its financial situation places the payment of
the loan at risk; and F) If according to the “Credit Risk Rules and Regulations”
approved by the Monetary Board of any other provision approved by the Monetary
Board in the future, the Bank is required to place the Debtor in any class that
is not “A”. EIGHTH: (ENFORCEMENT) In the event of enforcement, the Debtor
accepts and is compelled by the following terms: a) That those notices,
citations, arraignments, communications and court and out of court proceedings
made or addressed to the Debtor at the following address: Veintuna avenida siete
guión noventa, zona once, Municipio de Guatemala, Departamento de Guatemala,
place where it has established its special domicile for the effects of this
agreement, be held as legally valid and delivered, except if the Bank is
notified of any change and the copy of the notice with acknowledgment of receipt
by the Bank is held by the Debtor; proof of having given such notice shall be
borne by the Debtor accepting, in the event of not providing notice, as valid
any notice made to the herein indicated address; b) The Debtor hereby accepts
all accounts that the Bank creates with regards to this business as correct and
precise and the balance required by the bank as immediately due and
enforceable; c) The Parties acknowledge that the first certified copy of this
document is a sufficient enforceable document; d) The Debtor waives the right to
its respective domicile and submits to the jurisdiction of the courts of the
Republic of Guatemala set out by the Bank; e) The Debtor accepts that loan
balance amount serve as the basis of the auctions; f) Any escrow agent or
receiver appointed by the Bank shall not be forced to provide any guarantee
whatsoever, which the Debtor fully and expressly accepts, nor will the Bank be
responsible for their performance; g) In the judicial collection of loan
capital, the parties submit to the procedural system set in the Law of Banks and
Financial Groups or the Civil and Commercial Procedural Code, at the Bank’s
election, and may in any of case invoke the implementation of the other Law; and
h) The Debtor relieves the Bank from the obligation to provide bonds in all
corresponding cases, as well as the escrow agents and auditors appointed in the
event of embargo or receivership. NINTH (ACCEPTANCE). The grantors, in the
capacity in which they act, accept the terms of this deed and the Bank
especially accepts the mortgage established herein, in its favor. I, the Notary,
attest: To have had at sight the Certificate issued by the General Property
Registry, document certifying the ownership of the real property provided as
collateral and b) the Resolution of the Board of Directors, number six hundred
and nine dash two thousand and nineteen (609-2019), dated November twenty, two
thousand and nineteen (11/20/2019), authorizing the loan object of this
agreement. At the request of the appearing parties, I read the written, informed
such of their object, the legal effects of this agreement, the obligation to
register such and, well aware of its content, object, validity and legal
effects, they state that in the capacities in which they act, they ratify and
sign along with the undersigned Notary, ALL OF WHICH I ATTEST.
-----------------------------------------------------------------------------------------------------------

(Two illegible signatures). Before me (Illegible
signature).------------------------------------------------------    

FIRST CERTIFIED COPY OF PUBLIC DEED NUMBER: TWO HUNDRED AND SIXTY-NINE (269),
authorized in this city on December six, two thousand and nineteen (12/06/2019)
by the undersigned Notary, which for delivery to BANCO INDUSTRIAL, SOCIEDAD
ANÓNIMA, I provide on six sheets, the first five of which are photocopies taken
from their originals in my presents on this day, taxed on both sides, and the
sixth, which is this one, containing this certificate; this agreement is exempt
from the “Tax



--------------------------------------------------------------------------------

 

Stamp”, according to number: sixteen (16) of Article eleven (11) under Decree
number: thirty seven dash ninety-two (37-92) of Congress. In witness whereof, I
issue, number, sign and seal this FIRST CERTIFIED COPY, at the same place where
and on the same date that it was granted. I ATTEST. -----

(Illegible
signature).--------------------------------------------------------------------------------------------------------

﻿

GENERAL PROPERTY REGISTRY. GUATEMALA, CENTRAL AMERICA. CERTIFICATE.
------------------------

Verifier Code:
9L09B70715C32.------------------------------------------------------------------------------------------

The registrations have been recorded and state the
following:-------------------------------------------------

Registration reference number:
19S100717531---------------------------------------------------------------------

Mortgages. Registration number: 3. Property 5846. Folio 346. Book 352E of
Guatemala. PRICESMART (GUATEMALA), SOCIEDAD ANÓNIMA acknowledges that it is the
debtor of BANCO INDUSTRIAL, SOCIEDAD ANÓNIMA, for the amount of
Q.160,000,000.00, amount to be paid in a term of 10 years, starting as of
December 6, 2019. Interests have been freely and voluntarily agreed to on the
capital balance owed during the first five years at a fixed rate of 7% per year
and subsequently, as of the sixth year, at 7% a year. As a guarantee of the
loan, which is assignable and without notification, the Debtor mortgages this
property, which guarantees the payment of Q58,169,685.89 of capital, plus
interests and costs, should such arise, and to guarantee the payment of
Q101,830,314.11 of capital, interests and costs, should such arise, that are not
guaranteed with the mortgage, the Debtor shall be personally liable for the
collection of such amount. This mortgage occupies the Second Place. Deed number
269 authorized on December 6, 2019 by Notary LUIS AUGUSTO ZELAYA ESTRADÉ.
Document(s) presented on December 2019 at 3:31:45 pm, which was (were) entered,
along with its electronic copy(ies) under number 19R100321011. Fees: Q87,450.00.
Guatemala, December 11, 2019. Operator: 148 Mariela Morales. (The seal of the
Republic of Guatemala, signature of the person in charge of the General Property
Registry and the stamp of the General Property Registry dated December 16, 2019,
appear below.-----------------------------------------

End of the
entries.-----------------------------------------------------------------------------------------------------------

Total amount of fees: Q87,450.00. Certification provided on 1 sheet. Guatemala
City, December 13,
2019.---------------------------------------------------------------------------------------------------------------------------

This registration does not validate legal actions or contracts that are void
according to law. Article 1146 Decree-law 106, Civil Code. (Signature of person
in charge of the General Property Registry and seal of the Republic of
Guatemala).
-----------------------------------------------------------------------------

(Bar code). NOTE: The content of this certificate can be verified through any of
the following options: a) By requesting a certificate before the General
Property Registry, b) By obtaining a simple copy at the General Property
Registry, or c) By visiting the webpage www.rgp.org.gt under the option “Validar
razones de testimonio”.
---------------------------------------------------------------------------------------

Document No. 19R100321011. Page 1 of
1.--------------------------------------------------------------------------    
     



--------------------------------------------------------------------------------